Case: 16-41192      Document: 00513925022         Page: 1    Date Filed: 03/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-41192                              FILED
                                  Summary Calendar                       March 24, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
ASHLEY B. WOMACK,

              Plaintiff - Appellee

v.

RUSTIN P. WRIGHT,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:15-CV-601


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appellant Rustin Wright appeals the district court’s remand of his case
to state court for lack of subject-matter jurisdiction. The district court found
that Wright could not remove his case pursuant to 28 U.S.C. § 1443 because
he has not alleged that his civil rights were violated due to race. After
reviewing his claims, we concur that Wright has not asserted a civil rights



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 16-41192   Document: 00513925022     Page: 2    Date Filed: 03/24/2017



                                  No. 16-41192
claim that is removable under § 1443. Texas v. Gulf Water Benefaction Co., 679
F.2d 85, 86 (5th Cir. 1982) (“To gain removal to federal court under 28 U.S.C.
§ 1443, the defendant must show . . . the right allegedly denied it arises under
a federal law providing for specific rights stated in terms of racial equality . . .
.”).
        AFFIRMED.




                                         2